Order entered August 4, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01271-CR

                               RUTH BARRADAS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1263141-U

                                         ORDER
       Before the Court is the State of Texas’s August 3, 2015 First Motion for Extension of

Time to File its Contemporaneously-Tendered Brief. We GRANT the motion. The Clerk is

DIRECTED to file the brief tendered by the State on August 3, 2015.


                                                    /s/   ROBERT M. FILLMORE
                                                          PRESIDING JUSTICE